Order entered August 21, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-00761-CV

                                CITY OF DALLAS, Appellant

                                              V.

                                MADELON COHEN, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-08541

                                          ORDER
          We REINSTATE this appeal which was abated for thirty days to allow the parties an

opportunity to finalize the terms of a settlement agreement. Stating the parties need additional

time to finalize the settlement, appellant has filed a second unopposed motion to abate. We

GRANT appellant’s August 18, 2015 motion, SUSPEND the briefing deadlines, and again

ABATE the appeal. The appeal shall be reinstated September 18, 2015 or upon motion by the

parties to reinstate and dismiss or reinstate and reset the briefing deadlines, whichever occurs

sooner.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE